UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-6364 SOUTH JERSEY INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New Jersey 22-1901645 (State of incorporation) (IRS employer identification no.) 1 South Jersey Plaza, Folsom, NJ 08037 (Address of principal executive offices, including zip code) (609) 561-9000 (Registrant’s telephone number, including area code) Common Stock ($1.25 par value per share) New York Stock Exchange (Title of each class) (Name of exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X] Accelerated filer [ ]Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] As of November 1, 2007, there were 29,572,416 shares of the registrant’s common stock outstanding. PART I - FINANCIAL INFORMATION Item 1. Financial Statements - See Pages 3 through 21 SJI - 2 SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In Thousands Except for Per Share Data) Three Months Ended September 30, 2007 2006 Operating Revenues: Utility $ 83,385 $ 73,541 Nonutility 72,843 81,164 Total Operating Revenues 156,228 154,705 Operating Expenses: Cost of Sales - (Excluding depreciation) - Utility 61,188 50,840 - Nonutility 47,976 46,110 Operations 16,084 15,596 Maintenance 1,544 1,454 Depreciation 6,982 6,646 Energy and Other Taxes 1,587 1,783 Total Operating Expenses 135,361 122,429 Operating Income 20,867 32,276 Other Income and Expense 303 639 Interest Charges (6,966 ) (7,462 ) Income Before Income Taxes 14,204 25,453 Income Taxes (5,818 ) (10,584 ) Equity in Affiliated Companies 178 196 Income from Continuing Operations 8,564 15,065 Loss from Discontinued Operations - (Net of tax benefit) (33 ) (149 ) Net Income $ 8,531 $ 14,916 Basic Earnings Per Common Share: Continuing Operations $ 0.290 $ 0.515 Discontinued Operations (0.001 ) (0.005 ) Basic Earnings Per Common Share $ 0.289 $ 0.510 Average Shares of Common Stock Outstanding - Basic 29,518 29,225 Diluted Earnings Per Common Share: Continuing Operations $ 0.289 $ 0.514 Discontinued Operations (0.001 ) (0.005 ) Diluted Earnings Per Common Share $ 0.288 $ 0.509 Average Shares of Common Stock Outstanding - Diluted 29,627 29,320 Dividends Declared per Common Share $ 0.245 $ 0.225 The accompanying notes are an integral part of the condensed consolidated financial statements. SJI - 3 SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In Thousands Except for Per Share Data) Nine Months Ended September 30, 2007 2006 Operating Revenues: Utility $ 441,073 $ 438,168 Nonutility 255,241 242,917 Total Operating Revenues 696,314 681,085 Operating Expenses: Cost of Sales - (Excluding depreciation) - Utility 314,408 318,041 - Nonutility 198,830 177,195 Operations 51,619 48,005 Maintenance 4,446 4,224 Depreciation 20,884 19,384 Energy and Other Taxes 8,891 8,405 Total Operating Expenses 599,078 575,254 Operating Income 97,236 105,831 Other Income and Expense 1,184 1,434 Interest Charges (20,123 ) (20,045 ) Income Before Income Taxes 78,297 87,220 Income Taxes (32,350 ) (36,216 ) Equity in Affiliated Companies 600 906 Income from Continuing Operations 46,547 51,910 Loss from Discontinued Operations - (Net of tax benefit) (235 ) (378 ) Net Income $ 46,312 $ 51,532 Basic Earnings Per Common Share: Continuing Operations $ 1.581 $ 1.781 Discontinued Operations (0.008 ) (0.013 ) Basic Earnings Per Common Share $ 1.573 $ 1.768 Average Shares of Common Stock Outstanding - Basic 29,449 29,140 Diluted Earnings Per Common Share: Continuing Operations $ 1.575 $ 1.777 Discontinued Operations (0.008 ) (0.013 ) Diluted Earnings Per Common Share $ 1.567 $ 1.764 Average Shares of Common Stock Outstanding - Diluted 29,561 29,215 Dividends Declared per Common Share $ 0.735 $ 0.675 The accompanying notes are an integral part of the condensed consolidated financial statements. SJI - 4 SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In Thousands) Three Months Ended September 30, 2007 2006 Net Income $ 8,531 $ 14,916 Other Comprehensive Loss, Net of Tax:* Unrealized Gain on Equity Investments 41 109 Unrealized Loss on Derivatives - Other (1,277 ) (1,780 ) Other Comprehensive Loss of Affiliated Companies (858 ) - Other Comprehensive Loss - Net of Tax* (2,094 ) (1,671 ) Comprehensive Income $ 6,437 $ 13,245 Nine Months Ended September 30, 2007 2006 Net Income $ 46,312 $ 51,532 Other Comprehensive (Loss) Income, Net of Tax:* Unrealized Gain on Equity Investments 221 199 Unrealized Gain on Derivatives - Other 64 323 Other Comprehensive Loss of Affiliated Companies (858 ) - Other Comprehensive (Loss) Income - Net of Tax* (573 ) 522 Comprehensive Income $ 45,739 $ 52,054 * Determined using a combined statutory tax rate of 41.08%. The accompanying notes are an integral part of the condensed consolidated financial statements. SJI - 5 SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In Thousands) Nine Months Ended September 30, 2007 2006 Net Cash Provided by Operating Activities $ 104,733 $ 24,719 Cash Flows from Investing Activities: Net Proceeds from Sale (Net Purchase) of Restricted Investments 14,449 (22,797 ) Capital Expenditures (40,915 ) (58,377 ) Purchase of Company Owned Life Insurance (3,917 ) - Investment in Affiliate (7,463 ) - Other - (650 ) Net Cash Used in Investing Activities (37,846 ) (81,824 ) Cash Flows from Financing Activities: Net (Repayments of) Borrowings from Lines of Credit (48,915 ) 28,300 Proceeds from Issuance of Long-Term Debt - 41,400 Principal Repayments of Long-Term Debt (2,364 ) (2,405 ) Dividends on Common Stock (14,431 ) (13,116 ) Proceeds from Sale on Common Stock 5,105 4,271 Payments for Issuance of Long-Term Debt - (1,270 ) Net Cash (Used in) Provided by Financing Activities (60,605 ) 57,180 Net Increase in Cash and Cash Equivalents 6,282 75 Cash and Cash Equivalents at Beginning of Period 7,932 4,884 Cash and Cash Equivalents at End of Period $ 14,214 $ 4,959 The accompanying notes are an integral part of the condensed consolidated financial statements. SJI - 6 SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In Thousands) September 30, December 31, 2007 2006 Assets Property, Plant and Equipment: Utility Plant, at original cost $ 1,112,940 $ 1,079,614 Accumulated Depreciation (271,925 ) (257,781 ) Nonutility Property and Equipment, at cost 112,103 106,657 Accumulated Depreciation (10,979 ) (8,485 ) Property, Plant and Equipment - Net 942,139 920,005 Investments: Available-for-Sale Securities 6,794 6,356 Restricted 8,602 23,051 Investment in Affiliates 9,077 1,368 Total Investments 24,473 30,775 Current Assets: Cash and Cash Equivalents 14,214 7,932 Accounts Receivable 89,145 117,832 Unbilled Revenues 10,240 39,397 Provision for Uncollectibles (5,682 ) (5,224 ) Natural Gas in Storage, average cost 150,864 145,130 Materials and Supplies, average cost 2,927 2,895 Prepaid Taxes 15,218 12,443 Derivatives - Energy Related Assets 25,743 45,627 Other Prepayments and Current Assets 6,660 5,692 Total Current Assets 309,329 371,724 Regulatory and Other Noncurrent Assets: Regulatory Assets 197,529 196,962 Derivatives - Energy Related Assets 13,777 23,537 Unamortized Debt Issuance Costs 7,521 7,972 Contract Receivables 13,000 13,654 Other 12,999 8,403 Total Regulatory and Other Noncurrent Assets 244,826 250,528 Total Assets $ 1,520,767 $ 1,573,032 The accompanying footnotes are an integral part of the condensed consolidated financial statements. SJI - 7 SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In Thousands) September 30, December 31, 2007 2006 Capitalization and Liabilities Common Equity: Common Stock $ 36,926 $ 36,657 Premium on Common Stock 245,723 239,763 Treasury Stock (at par) (186 ) - Accumulated Other Comprehensive Loss (8,364 ) (7,791 ) Retained Earnings 198,280 174,407 Total Common Equity 472,379 443,036 Long-Term Debt 357,928 358,022 Total Capitalization 830,307 801,058 Minority Interest 455 461 Current Liabilities: Notes Payable 145,685 194,600 Current Maturities of Long-Term Debt 99 2,369 Accounts Payable 64,272 101,615 Customer Deposits and Credit Balances 30,541 24,982 Margin Account Liability 6,128 - Environmental Remediation Costs 25,154 26,439 Taxes Accrued 2,625 1,967 Derivatives - Energy Related Liabilities 14,431 42,124 Deferred Income Taxes - Net 15,812 10,687 Deferred Contract Revenues 5,737 5,066 Dividends Payable 7,237 - Interest Accrued 5,422 6,458 Pension and Other Postretirement Benefits 776 788 Other Current Liabilities 4,097 5,699 Total Current Liabilities 328,016 422,794 Deferred Credits and Other Noncurrent Liabilities: Deferred Income Taxes - Net 174,795 177,220 Investment Tax Credits 2,230 2,470 Pension and Other Postretirement Benefits 33,718 33,162 Environmental Remediation Costs 56,726 45,391 Asset Retirement Obligations 24,501 23,970 Derivatives - Energy Related Liabilities 3,840 7,918 Regulatory Liabilities 53,104 50,797 Other 13,075 7,791 Total Deferred Credits and Other Noncurrent Liabilities 361,989 348,719 Commitments and Contingencies(Note 12) Total Capitalization and Liabilities $ 1,520,767 $ 1,573,032 The accompanying notes are an integral part of the condensed consolidated financial statements. SJI - 8 Notes to Condensed Consolidated Financial Statements 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: GENERAL - South Jersey Industries, Inc. (SJI or the Company) currently provides a variety of energy related products and services primarily through the following subsidiaries: ▪ South Jersey Gas Company (SJG) is a regulated natural gas utility. SJG distributes natural gas in the seven southernmost counties of New Jersey. ▪ South Jersey Resources Group, LLC (SJRG) markets wholesale natural gas storage, commodity and transportation in the mid-Atlantic and southern states. ▪ Marina Energy, LLC (Marina) develops and operates on-site energy-related projects. ▪ South Jersey Energy Company (SJE) acquires and markets natural gas and electricity to retail end users and provides total energy management services to commercial and industrial customers. ▪ South Jersey Energy Service Plus, LLC (SJESP) installs residential and small commercial HVAC systems, provides plumbing services and services appliances via the sale of appliance service programs. BASIS OF PRESENTATION — The condensed consolidated financial statements include the accounts of SJI, its wholly owned subsidiaries and subsidiaries in which we have a controlling interest. All significant intercompany accounts and transactions have been eliminated. In management’s opinion, the condensed consolidated financial statements reflect all normal and recurring adjustments needed to fairly present SJI’s financial position and operating results at the dates and for the periods presented. SJI’s businesses are subject to seasonal fluctuations and, accordingly, this interim financial information should not be the basis for estimating the full year’s operating results. As permitted by the rules and regulations of the Securities and Exchange Commission the accompanying unaudited condensed consolidated financial statements contain certain condensed financial information and exclude certain footnote disclosures normally included in annual audited consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). These financial statements should be read in conjunction with SJI’s 2006 Annual Report on Form 10-K for a more complete discussion of the Company’s accounting policies and certain other information. EQUITY INVESTMENTS In April 2007, Marina and a joint venture partner formed LVE Energy Partners, LLC (LVE), in which Marina has a 50% equity interest. LVE has entered into a contract to design, build, own and operate a district energy system and central energy center for a planned resort in Las Vegas, Nevada.
